DETAILED ACTION
In application filing on 2/07/2022, claims 1-15 are cancelled. Claims 16-33 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18, 21-27, and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160082668 (“Perret et al.”).
Regarding claim 16, Perret et al. teaches a method of calibrating an irradiation unit of an apparatus for additively manufacturing three-dimensional objects (Abstract, “A method for automatically calibrating a device for generatively producing a three-dimensional object”), the method comprising: 

Generating a second calibration pattern on a second determination region of the build plane (Abstract, “irradiating the applied layer of the material (3) or the target by means of a second scanner (15) in order to produce a second test pattern (34) in the material (3) or the target”), the second calibration pattern ([0024], “second test pattern 34”) generated with a second energy beam (Fig. 1, “second beam 13”) emitted by a second irradiation unit (Fig. 1, “second radiation source 11”); 
Generating image data ([0026], “The first and second test patterns 33, 34 are subsequently detected by means of the camera 24”) comprising at least one of: the first calibration pattern on the first determination region of the build plane (Fig. 2, “first scan zone 30”) and the second calibration pattern on the second determination region of the build plane (Fig. 2, “second scan zone 31”), the image data comprising the second calibration pattern generated by an on-axis determination unit (Fig. 1, “camera 24”) of the first irradiation unit, and the image data comprising the first calibration pattern generated by an on-axis determination unit (Fig. 1, “camera 24”) of the second irradiation unit ([0026], “The first and second test patterns 33, 34 are subsequently detected by means of the camera 24. In this case, the first and second test patterns 33, 34 are assigned to the first and second scanners 14, 15, respectively.”); 
And determining a calibration status of at least one of the first irradiation unit and the second irradiation unit, the calibration status determined based at least in part on the image data ([0031], “By virtue of the two test patterns being compared with one another, relative errors such as offset or 
Regarding claim 17, Perret et al. teaches adjusting at least one of the first irradiation unit and the second irradiation unit based at least in part on the calibration status ([0031], “By virtue of the two test patterns being compared with one another, relative errors such as offset or rotation of the test patterns with respect to one another can be identified and corrected, and a relative calibration of the two scanners with respect to one another can be carried out.”).
Regarding claim 18, Perret et al. teaches determining a first parameter of the first calibration pattern and a second parameter of the second calibration pattern based at least in part on the image data ([0025], “the first and/or the second test pattern 33, 34 are/is a lattice pattern having a specific lattice constant or a point pattern in order to enable a reliable calibration”); and determining the calibration status based at least in part on the first parameter of the first calibration pattern and the second parameter of the second calibration pattern ([0030], “the first and/or the second scanner 14, 15 are/is calibrated in such a way that the first and/or the second deviation from the reference pattern and/or the relative deviation between the first test pattern and the second test pattern 34 falls below a setpoint value”).
Regarding claim 21, Perret et al. teaches determining a difference between the first parameter and the second parameter ([0030], “the first and/or the second scanner 14, 15 are/is calibrated in such a way that the first and/or the second deviation from the reference pattern and/or the relative deviation between the first test pattern and the second test pattern 34 falls below a setpoint value”); and adjusting at least one of the first irradiation unit and the second irradiation unit based at least in part on the difference ([0031], “By virtue of the two test patterns being compared with one another, relative errors such as offset or rotation of the test patterns with respect to one another can be identified and 
Regarding claim 22, Perret et al. teaches adjusting the first irradiation unit comprises adjusting a first beam guiding unit defining a portion of the first irradiation unit, and adjusting the second irradiation unit comprises adjusting a second beam guiding unit defining a portion of the second irradiation unit ([0019], “the controller 7 controls the lighting device 9 and the control devices 17, 18 in such a way that the beam 20, 21 reflected by each corresponding scanner 14, 15 impinges on predetermined points of the construction zone 2 and consolidates them”).
Regarding claim 23, Perret et al. teaches guiding the first energy beam to the first determination region with a first beam guiding unit defining a portion of the first irradiation unit ([0015], “the beam 12 impinging on the first scanner 14 is reflected and is directed as beam 20 onto a first scan zone 30, illustrated in FIG. 2, in the construction zone 2”), and determining the first parameter of the first calibration pattern with the first calibration pattern located at a first position of the first determination region ([0025], “the first and/or the second test pattern 33, 34 are/is a lattice pattern having a specific lattice constant or a point pattern in order to enable a reliable calibration”), and determining the calibration status of the first irradiation unit based at least in part on the image data comprising the first calibration pattern generated by the  on-axis determination unit ([0031], “By virtue of the two test patterns being compared with one another, relative errors such as offset or rotation of the test patterns with respect to one another can be identified and corrected, and a relative calibration of the two scanners with respect to one another can be carried out.”); 
And/or guiding the second energy beam to the second determination region with a second beam guiding unit defining a portion of the second irradiation unit ([0015], “and the beam 13 impinging on the second scanner 15 is reflected and is directed as beam 21 onto a second scan zone 31, illustrated in FIG. 2, in the construction zone 2”), and determining the second parameter of the second calibration 
Regarding claim 24, Perret et al. teaches moving, with a first beam guiding unit defining a portion of the first irradiation unit ([0015], “the beam 12 impinging on the first scanner 14 is reflected and is directed as beam 20 onto a first scan zone 30, illustrated in FIG. 2, in the construction zone 2”), the first determination region to a plurality of first determination positions of the build plane ([0019], “the controller 7 controls the lighting device 9 and the control devices 17, 18 in such a way that the beam 20, 21 reflected by each corresponding scanner 14, 15 impinges on predetermined points of the construction zone 2 and consolidates them”), generating, with the first energy beam emitted by the first irradiation unit, the first calibration pattern for respective ones of the plurality of first determination positions (Fig. 2, [0025], “the first and second test patterns 33, 34 are in each case point patterns consisting of many points 35, 36 arranged in a grid-shaped fashion”), and generating, with the on -axis determination unit of the second irradiation unit, image data for respective ones of the plurality of first determination positions ([0026], “The first and second test patterns 33, 34 are subsequently detected by means of the camera 24. In this case, the first and second test patterns 33, 34 are assigned to the first and second scanners 14, 15, respectively.”); 
And/or moving, with a second beam guiding unit defining a portion of the second irradiation unit ([0015], “and the beam 13 impinging on the second scanner 15 is reflected and is directed as beam 
Regarding claim 25, Perret et al. teaches determining the respective ones of the plurality of first determination positions based at least in part on the image data for the respective ones of the plurality of first determination positions; and/or determining the respective ones of the plurality of second determination positions based at least in part on the image data for the respective ones of the plurality of second determination positions (Fig. 2, [0025], “the first and second test patterns 33, 34 are in each case point patterns consisting of many points 35, 36 arranged in a grid-shaped fashion”; [0026], “The first and second test patterns 33, 34 are subsequently detected by means of the camera 24”).
Regarding claim 26, Perret et al. teaches moving the first energy beam in a predefined pattern across the build plane; and/or moving the second energy beam in a predefined pattern across the build plane ([0019], “the controller 7 controls the lighting device 9 and the control devices 17, 18 in such a way that the beam 20, 21 reflected by each corresponding scanner 14, 15 impinges on predetermined points of the construction zone 2 and consolidates them”).
Regarding claim 27, Perret et al. teaches compensating a deviation between the first irradiation unit and the second irradiation unit based at least in part on a difference between a first parameter of the first calibration pattern and a second parameter of the second calibration pattern determined based at least in part on the image data ([0031], “By virtue of the two test patterns being compared with one another, relative errors such as offset or rotation of the test patterns with respect to one another can be identified and corrected”).
Regarding claim 30, Perret et al. teaches the first irradiation unit and the second irradiation unit respectively define a portion of an irradiation device ([0014], “An irradiation device 9 for consolidating the topmost layer adjoining the construction zone 2 has at least one first and one second radiation source 10, 11, which in each case generate a focused or directional beam 12, 13 via an optical unit”).
Regarding claim 31, Perret et al. teaches the first determination region and the second determination region overlap or abut one another (Fig. 2, [0021], “the scan zones 30, 31 of the different scanners 14, 15 to overlap in an overlap region 37”).
Regarding claim 32, Perret et al. teaches the first irradiation unit is configured to guide the first energy beam within a first guiding region of the build plane ([0015], “the beam 12 impinging on the first scanner 14 is reflected and is directed as beam 20 onto a first scan zone 30, illustrated in FIG. 2, in the construction zone 2”), and the second irradiation unit is configured to guide the second energy beam within a second guiding region of the build plane ([0015], “and the beam 13 impinging on the second scanner 15 is reflected and is directed as beam 21 onto a second scan zone 31, illustrated in FIG. 2, in the construction zone 2”), wherein the first guiding region and the second guiding region overlap or abut one another (Fig. 2, [0021], “the scan zones 30, 31 of the different scanners 14, 15 to overlap in an overlap region 37”).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160082668 (“Perret et al.”) in view of US 20210001559 (“Thiel”).
	Regarding claim 19, Perret et al. does not teach the first parameter comprises a first position of the first calibration pattern within the first determination region and the second parameter comprises a second position of the second calibration pattern within the second determination region.

	Perret et al. and Thiel are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the calibration pattern in Perret et al. to incorporate a position parameter as taught by Thiel, because the detector can detect the position of the irradiation pattern and calibrate the irradiation system based on the determined position (Thiel, [0058]).
Regarding claim 20, Perret et al. does not teach determining the calibration status comprises at least one of: determining a first calibration parameter associated with the first irradiation unit based at least in part on the first position of the first calibration pattern, and determining a second calibration parameter associated with the second irradiation unit based at least in part on the second position of the second calibration pattern.
Thiel teaches determining the calibration status comprises at least one of: determining a first calibration parameter associated with the first irradiation unit based at least in part on the first position of the first calibration pattern, and determining a second calibration parameter associated with the second irradiation unit based at least in part on the second position of the second calibration pattern ([0059], “the control unit 30 is adapted to calibrate the irradiation system 12 based on the determined 1. . . n, y1 . . . n) of the irradiation pattern 32 produced by the first irradiation unit 16 and the determined position (x′S1, y′S1) of the at least one intersection point”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the calibration pattern in Perret et al. to incorporate a position parameter as taught by Thiel, because the detector can detect the position of the irradiation pattern and calibrate the irradiation system based on the determined position (Thiel, [0058]).
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160082668 (“Perret et al.”) in view of US 20180186082 (“Randhawa”).
Regarding claim 28, Perret et al. does not teach the first and the second determination regions of the build plane each comprises a calibration structure having a reflection property.
Randhawa teaches a method (Abstract, “methods for three-dimensional (3D) printing”) for 3D printer calibration ([0267], “calibrating an optical property (e.g., the energy beam distribution and/or a spot size (e.g., footprint) of the irradiating energy)”), comprising: the first determination region of the build plane comprises a first calibration structure having a first reflection property, and the second determination region of the build plane comprises a second calibration structure having a second reflection property ([0267], “The magnitude (e.g., intensity) of the detected signal (e.g., reflectivity) of at least two irradiated positions of the calibration structure may be different (e.g., FIG. 21C, 2135 and 2136)”), wherein the first calibration structure and the second calibration structure are respectively attached to, and/or respectively define, a portion of a calibration body (Fig. 30A, the calibration structures are attached to a calibration body 3008).
Perret et al. and Randhawa are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the irradiation region in Perret et al. to 
Regarding claim 29, Perret et al. teaches the calibration body (Fig. 1, object 8) is coupled to a positioning mechanism (Fig. 1, “height adjusting device 6”), the positioning mechanism configured to position the calibration body in a defined mounting position ([0018], “the controller 7 controls the height adjusting device 6 in such a way that the surface of the carrier 5 is positioned at a predetermined height corresponding to the thickness of the layer below the coater 23”).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160082668 (“Perret et al.”) in view of US 20200238625 (“Champion et al.”).
Regarding claim 29, Perret et al. does not teach the on-axis determination unit comprises two cameras. 
Champion et al. teaches a 3D printer ([0001], “Additive manufacturing systems”), wherein wherein the on-axis determination unit (Fig. 1B, sensor 113) comprises a first camera (Fig. 1B, first camera 154) and a second camera (Fig. 1B, second camera 155).
Perret et al. and Champion et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the determination unit in Perret et al. to incorporate two detection cameras as taught by Champion et al., because multiple cameras can be used to detect build materials with different spatial resolutions (Champion et al., [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744